Case 3:19-cv-14228-BRM-LHG Document 73 Filed 03/26/21 Page 1 of 1 PageID: 1228




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
 ____________________________________
                                            :
 AMERICANS FOR PROSPERITY,                  :
                                            :
                      Plaintiff,            :
        v.                                  :    Case No. 3:19-cv-14228-BRM-LHG
                                            :
                                            :
 GURBIR GREWAL, in his official capacity :
 As Attorney General of New Jersey, et al., :
                                            :          ORDER
                      Defendants.           :
 ____________________________________:

        THIS MATTER is before the Court on Plaintiff Americans for Prosperity’s (“AFP”)

 Motion for Attorney’s Fees. (ECF No. 65.) Defendants Gurbir Grewal, Attorney General of New

 Jersey, Eric H. Jaso, Chairman of New Jersey Election Law Enforcement Commission (or

 “ELEC”), and two ELEC Commissioners, Stephen M. Holden and Marguerite T. Simon,

 (collectively, “Defendants”) opposed the Motion. (ECF No. 66.) AFP filed a Reply. (ECF No. 68.)

 Having reviewed the parties’ submissions filed in connection with the Motion and having declined

 to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth

 in the accompanying Opinion and for good cause having been shown,

        IT IS on this 26th day of March 2021,

        ORDERED that AFP’s Motion for Attorney’s Fees (ECF No. 65) is GRANTED IN

 PART and DENIED IN PART; and it is further

        ORDERED that AFP is entitled to recover attorney’s fees in the amount of $677,006.26

 as set forth in the accompanying opinion.

                                                     /s/ Brian R. Martinotti___________
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE
